Citation Nr: 1618105	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service in the U.S. Marine Corps from May 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The evidence of record establishes that the Veteran requires the regular assistance of another to perform activities of daily living due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he requires the assistance of another person in performing his activities of daily living as a result of his service-connected disabilities.  Special monthly compensation is payable if, as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Relevant factors for consideration as to the need for aid and attendance are the inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed. They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

The Veteran here has been granted service connection for peripheral vascular disease of the left lower extremity, rated as 100 percent disabling; amputation above the right knee associated with peripheral vascular disease, rated as 60 percent disabling; posttraumatic stress disorder, rated as 50 percent disabling; Type 2 diabetes mellitus, rated as 20 percent disabling; diabetic retinopathy, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; peripheral neuropathy of both lower extremities, each rated as 10 percent disabling; peripheral neuropathy of both upper extremities, each rated as 10 percent disabling; amputation scar, rated as 10 percent disabling; and buttocks scars, rated as 10 percent disabling.  The Veteran is also in receipt of SMC under 38 U.S.C.A. § 1114(k) on account of anatomical loss of one foot as well as loss of use of a creative organ.  In addition, he is receiving SMC under 38 U.S.C.A. § 1114(s) based on a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent or more.

The evidence in this case clearly shows that the Veteran requires the regular assistance of another to perform activities of daily living.  The Veteran has provided credible evidence that he is unable to dress and undress himself, feed himself, bath himself, or take care of the wants of nature on his own without assistance.  Indeed, an April 2010 VA contract examiner opined that because the appellant's left lower extremity peripheral vascular disease had resulted in amputation and the need for a wheelchair, the Veteran needed assistance with his daily personal activities.  In an August 2010 statement, another physician observed that because the appellant was confined to either a wheelchair or a bed, he was completely dependent on others for 95 percent of his activities of daily living.  At a January 2011 VA contract aid and attendance examination, a physician noted that although the Veteran was able to feed and shave himself, he was unable to fasten clothing, use the toilet, bathe, or dress himself, and therefore he should receive care 24 hours a day.  A June 2011 housebound/aid and attendance examiner found that although the Veteran was able to feed himself, he needed assistance preparing meals and bathing.  A February 2012 VA contract examiner opined that the Veteran's right lower extremity amputation resulted in the need for assistance with activities of daily living and instrumental activities of daily living.  The Board considers this evidence to be highly probative and finds that, contemplating the Veteran's condition as a whole, the evidence establishes that he is so helpless as to need regular aid and attendance.  Accordingly, the Board finds that entitlement to special monthly compensation based on the need for regular aid and attendance is warranted.


ORDER

Entitlement to SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


